IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


C.O. REVOCABLE FAMILY TRUST,              : No. 225 WAL 2015
                                          :
                  Petitioner              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
           v.                             :
                                          :
                                          :
CITY OF PITTSBURGH ZONING BOARD           :
OF ADJUSTMENT, AND CITY OF                :
PITTSBURGH, DREW ELSTE, AND               :
PATRICIA LEMER,                           :
                                          :
                  Respondents             :


                                     ORDER



PER CURIAM

     AND NOW, this 7th day of October, 2015, the Petition for Allowance of Appeal is

DENIED.